UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
UNITED STATES OF AMERICA


                 v.                                                15-CR-317 (KMW)
                                                                        ORDER
DEAL SKELOS,

                                    Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        The Court will hold a telephone conference this afternoon, April 3, 2020, at 4:00 p.m., on

Defendant’s pending motion for compassionate release.

        The Government should be prepared to discuss when it expects to have the information it

has requested from the Bureau of Prisons (BOP) regarding, inter alia, the Defendant’s present

health condition, his conditions of confinement, and his relative risks of contracting and

suffering serious illness due to COVID-19.

        The Government should also be prepared to state how much of the following information

is currently available to the BOP: the infection rate at FCI Otisville; the extent to which

Defendant is currently able to distance himself from other inmates; Defendant’s conduct in

prison; Defendant’s PATTERN score; the options available for quarantining Defendant at FCI

Otisville, including whether he can be quarantined where he has no contact with a possible or

known carrier of COVID-19; and whether release pursuant to the conditions suggested by

Defendant would present a lower risk of contracting COVID-19 than Defendant would face were

he to remain incarcerated.

        The Court notes the Government’s representation that the BOP “is addressing many

similar applications from inmates across the country.” The Government must be prepared to
state where, in the line of similar applicants, Dean Skelos stands, and its approximation of when

the BOP Medical Director, or someone he designates, will make the assessments required of the

BOP in Attorney General Barr’s March 26, 2020 Memorandum For the Director of Prisons, with

respect to Defendant. The government states that there are “thousands of inmates nationwide

who are similarly situated.” The government must state upon what facts the Government relies

in making this statement.

       To join the telephone conference, the parties should dial 888-363-4749 and enter access

code 1613818.



 Dated: New York, New York
        April 3, 2020                                        /s/ Kimba M. Wood
                                                              KIMBA M. WOOD
                                                           United States District Judge
